Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the application, the preliminary amendment, and the Information Disclosure Statement filed on 28 August 2019.
This office action is viewed as Non Final.
Claims 1-21 were originally filed with the filing of the application on 8/29/19.
Claims 1, 8, and 15 were amended by the preliminary amendment.
Claim 21 was cancelled by the preliminary amendment.
Claims 1-20 are pending. Claims 1, 8, and 15 are independent claims.

Drawings
The drawings filed on 8/28/19 have been accepted.

Specification
The amendment to the specification filed on 4/20/16 has not been entered for the following reason(s): Fails to comply with 37 CFR 1.121(b)(1)(i) that states " An instruction, which unambiguously identifies the location, to delete one or more paragraphs of the specification, replace a paragraph with one or more replacement paragraphs, or add one or more paragraphs". The provided “instruction” by the Applicant is not considered an instruction that unambiguously identifies the location as stated in the MPEP. Applicant’s specification uses paragraph numbers. Applicant’s instruction did not include any paragraphs numbers to properly identify where exactly on 

Information Disclosure Statement
The information disclosure statement filed 8/28/19 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Document No 20030022990 under U.S. Patent Application Publications discloses incorrect information. 20030022990 contains the inventor Hirota, not Reisman. It is unsure if the IDS is suppose to list Hirota or Reisman. It has been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a). Note: Applicant is reminded of 37 CFR 1.98(5) states that that the number of pages of each NPL reference submitted must also be disclosed on each NPL’s listing on the IDS.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 8 recites a computer program product residing on a computer-readable storage medium; however, the "computer-readable storage medium " is not explicitly defined in the disclosure as being non-transitory subject matter and/or hardware at all times. Paragraph 0019 discloses an open-end/non-limiting examples of the computer-readable storage medium; however, the specification does not explicitly limit the storage medium to just only be the hardware elements that were cited and examples are not considered definitions. In other words, the computer readable storage media is not defined to exclude all forms of non-statutory subject matter / explicitly limited to just hardware. Therefore, the computer readable storage medium and the computer readable product (which resides on the computer readable storage medium according to the claim language) include transitory and non-transitory subject matter resulting in the claims being directed to non-statutory subject matter.
Any claim not specifically addressed, above, is being rejected as its failure to overcome the incorporated deficiencies of a claim upon which is depends on.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10474558. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations of each other being substantially similar in scope and they use the same limitations, using varying terminology such that claims 1-20 are generic to the claims 1-7 of U.S. Patent No. 10474558. That is, claims 1-20 are anticipated by claims 1-7 of U.S. Patent No. 10474558 since claims 1-7 of U.S. Patent No. 10474558 contains all the limitations of claims 1-20 of Application 16553317.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10521288. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations of each other being substantially similar in scope and they use the same limitations, using varying terminology such that claims 1-20 are generic to the claims 1-12 of U.S. Patent No. 10521288. That is, claims 1-20 are anticipated by claims 1-12 of U.S. Patent No. 10521288 since claims 1-12 of U.S. Patent No. 10521288 contains all the limitations of claims 1-20 of Application 16553317.


Conclusion
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177